Case 20-11218-MFW   Doc 795-2   Filed 07/22/20   Page 1 of 17




                      EXHIBIT B



                UBS Engagement Letter
        Case 20-11218-MFW          Doc 795-2      Filed 07/22/20     Page 2 of 17




                                                                              July 21, 2020




CONFIDENTIAL

The Official Committee of Unsecured Creditors of The Hertz Corporation
c/o Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036

Ladies and Gentlemen:

        1.     UBS Securities LLC (“UBS”) is pleased to act as investment banker to the
Official Committee of Unsecured Creditors of The Hertz Corporation, et. al. (the
“Committee”) in connection with the chapter 11 cases (the “Bankruptcy Cases”) of The
Hertz Corporation and its related entities and their respective estates (“collectively, the
“Debtors”) pending in the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”). This letter agreement (the “Agreement”) confirms the terms of
our engagement. The term of UBS' engagement hereunder commenced on June 17,
2020 (the “Effective Date”).

       2.      UBS agrees, in consideration of the compensation provided herein, to
perform the following services if requested by the Committee:

       a)      Review and analyze the Debtors’ business, operations, properties,
               financial condition and prospects;

       b)      Analyze the Debtors’ business plans, financial projections and forecasts;

       c)      Assist the Committee in analyzing the Debtors’ debt capacity, enterprise
               value, alternative capital structures (including any refinancings), assets
               and liabilities, various restructuring scenarios, and strategic alternatives;

       d)      Review and analyze any plan of reorganization, disclosure statement and
               any liquidation analyses relating to the Debtors, including, if applicable,
               the development and analysis of any plan of reorganization proposed by
               the Committee;

       e)      Advise and assist the Committee in reviewing and evaluating any
               motions, applications or other forms of relief filed or to be filed by the
               Debtors or any other parties-in-interest in the Bankruptcy Cases;

       f)      Analyze and monitor any prior, pending and future sale processes and
               transactions and assets, the reasonableness of such processes and the
               consideration received;

       g)      Analyze the Debtors’ assets and liabilities, and potential recoveries to
               creditor constituencies under various scenarios;
        Case 20-11218-MFW         Doc 795-2      Filed 07/22/20     Page 3 of 17



       h)     Analyze intercompany and/or related party transactions of the Debtors
              and non-Debtor affiliates;

       i)     Advise and assist the Committee with respect to any debtor-in-
              possession financing arrangements, including assist the Committee in
              identifying potential alternative sources of liquidity in connection with any
              debtor-in-possession financing, any chapter 11 plan(s) or otherwise;

       j)     Representing the Committee in negotiations with the Debtors and third
              parties with respect to any of the foregoing;

       k)     Attend Committee meetings and Bankruptcy Court hearings as may be
              required;

       l)     Provide the services of testifying experts, including testimony and expert
              reports, as requested by the Committee, such services to be paid for at
              the testifying experts' ordinary hourly rate, which, as it relates to UBS'
              expected testifying expert Elizabeth LaPuma, is $1,375 per hour;

       m)     Review and provide an analysis of any valuation of the Debtors or their
              assets; and

       n)     Such other investment banking services in connection with a
              Restructuring (as defined below) as UBS and the Committee may agree.

                 In rendering its services under this Agreement, UBS is not assuming any
responsibility for the Committee’s underlying business decision to pursue any business
strategy or to effect any Restructuring. Each of the parties hereto agrees that UBS shall
not have any obligation or responsibility to provide accounting, audit, “crisis
management,” or business consultant services, and shall have no responsibility for
designing or implementing operating, organizational, administrative, cash management
or liquidity improvements, or to provide any fairness, solvency or valuation opinions.
Each of the parties hereto agree that UBS is not providing any advice on tax, legal,
regulatory or accounting matters to the Committee or any other party pursuant to the
terms of this Agreement. Further nothing contained herein shall constitute a commitment
or obligation by UBS or any of its affiliates to underwrite, place or purchase any
securities, or to arrange or provide any other form of financing.

                UBS understands that the Committee has engaged Berkeley Research
Group, LLC (the “Other Advisor”) to act as a financial advisor in connection with the
Bankruptcy Cases. UBS will work together with the Other Advisor and any other
professionals retained by the Committee to minimize and avoid duplication of services.
It is expressly understood and acknowledged that UBS and the Other Advisor are not
and will not be deemed for any purpose to be acting as an agent, joint venturer or
partner of the other, and that neither UBS nor the Other Advisor assumes responsibility,
express or implied, for any actions or omissions of, or the performance of services by the
other, in connection with a Restructuring or otherwise.




                                           -2-
        Case 20-11218-MFW             Doc 795-2       Filed 07/22/20      Page 4 of 17




        3.   For UBS' services hereunder, the Debtors agree to pay fees and
expenses to UBS in cash, by wire transfer of immediately available funds when due, as
follows1:

        Monthly Fee

        a)      Commencing as of the Effective Date, whether or not a Restructuring (as
                defined below) is consummated, a nonrefundable monthly fee of
                $200,000 (the “Monthly Fee”), the first of which shall be due and paid by
                the Debtors upon approval of this Agreement by the Bankruptcy Court
                and thereafter on each monthly anniversary of the Effective Date,
                prorated for any partial month. Twenty-five percent (25%) of the Monthly
                Fees actually paid after 10 months from the Effective Date shall be
                credited (without duplication) against any Completion Fee (as defined
                below) payable hereunder.


        Completion Fee

        b)      A fee (a "Completion Fee") shall be payable to UBS upon the effective
                date of any Restructuring in the amount of $6,500,000.

                As used in this Agreement, the term “Restructuring” shall mean,
                collectively, (i) any restructuring, reorganization, rescheduling,
                recapitalization or repayment of all or more than a majority of the Debtors’
                liabilities, including, without limitation, through a plan of reorganization or
                liquidation (as may be modified from time to time, a “Plan”) confirmed in
                the Bankruptcy Cases, or any other change of control of the Debtors,
                whether in a section 363 sale (including via credit bid) or through a Plan
                or otherwise and whether in one or a series of transactions, or any
                transaction similar to the foregoing; or (ii)(a) any transaction or series of
                related transactions involving an acquisition, merger, consolidation, or any
                other business combination pursuant to which a majority of the business,
                equity or assets of the Debtors are, directly or indirectly, sold, purchased
                or combined with another entity or , or (b) any transaction that involves
                the disposition in one or a series of related transactions, of all or more
                than a majority of the assets or businesses of the Debtors or their
                subsidiaries, in either case, including through a sale or exchange of
                capital stock, options or assets, a lease of assets with or without a
                purchase option, a merger, consolidation or other business combination, a
                tender offer, the formation of a joint venture, partnership or similar entity,
                or any similar transaction.



1
  It is expressly understood and agreed that all references to obligations of the Debtors under the
terms of this Agreement, including all attachments hereto, shall be obligations of the Debtors
pursuant to the order entered by the Bankruptcy Court pursuant to and in accordance with the
Committee’s application to retain UBS.




                                                -3-
Case 20-11218-MFW         Doc 795-2      Filed 07/22/20     Page 5 of 17




Expenses

c)    The Debtors shall, whether or not any Restructuring is proposed or
      consummated, and without in any way reducing or affecting the provisions
      of the indemnification agreement attached hereto as Annex A (the
      “Indemnification Agreement”), reimburse UBS for its reasonable and
      documented expenses incurred in connection with the performance of its
      engagement hereunder. Reasonable expenses include, but are not
      limited to, expenses incurred in connection with travel and lodging, data
      processing and communication charges, research, and courier services.
      The Debtors shall also reimburse UBS, at such times as UBS shall
      request, for any sales, use or similar taxes (including additions to such
      taxes, if any) incurred by UBS in connection with any matter referred to in,
      or contemplated by, this engagement. Such reimbursements shall be
      made promptly upon approval of UBS’ fee applications consistent with
      and subject to any applicable order of the Bankruptcy Court.

d)    Further, in the event that, as a result of or in connection with UBS’
      engagement by the Committee under this Agreement, UBS becomes
      involved in any legal proceeding or investigation or is required by
      government regulation, subpoena or other legal process to produce
      documents, or to make its current or former personnel available as
      witnesses at deposition or trial, the Debtors will reimburse UBS for the
      reasonable fees and expenses of its counsel incurred in responding to
      such a request. Nothing in this paragraph shall affect in any way the
      Debtors’ obligations pursuant to the Indemnification Agreement.

Bankruptcy Payments

e)    The Committee agrees that UBS’ compensation as set forth herein and
      obligations incurred and payments made pursuant to the expense
      reimbursements and indemnification provisions of this Agreement
      (including, without limitation, the Indemnification Agreement) shall be
      entitled to priority as expenses of administration under sections
      503(b)(1)(A) and 507(a)(2) of the Bankruptcy Code, and the Committee
      shall request such compensation be entitled to the benefits of any “carve-
      outs” for professional fees and expenses in effect pursuant to one or
      more financing and/or cash collateral orders entered by the Bankruptcy
      Court. The Committee agrees to reasonably assist UBS in preparing,
      filing and serving all required fee statements, interim fee applications, and
      final fee applications. The Committee agrees to support UBS’ fee
      applications during any Bankruptcy Court hearing on such fee
      applications or appellate court review, so long as the fees and expenses
      sought by UBS therein are consistent with this Agreement. The
      Committee will request that any cash collateral order, debtor-in-
      possession financing order and/or similar order entered in the Bankruptcy
      Cases permits the use of cash collateral and financing proceeds for the
      full and prompt payment of the fees and expenses of all advisors to the
      Committee, including UBS’ fees and expenses contemplated under this
      Agreement.


                                   -4-
        Case 20-11218-MFW         Doc 795-2      Filed 07/22/20    Page 6 of 17



                The Committee acknowledges and agrees that UBS’ restructuring
expertise as well as its capital markets/financing knowledge and mergers and
acquisitions capabilities, some or all of which may be required by the Committee during
the term of UBS’ engagement hereunder, were important factors in determining the
amount of the various fees set forth herein, and that the ultimate benefit to the
Committee of UBS’ services hereunder could not be measured merely by reference to
the number of hours to be expended by UBS’ professionals in the performance of such
services. The Committee also acknowledges and agrees that the various fees set forth
herein have been agreed upon by the parties in anticipation that a substantial
commitment of professional time and effort will be required of UBS and its professionals
hereunder over the life of the engagement, and in light of the fact that such commitment
may foreclose other opportunities for UBS and that the actual time and commitment
required by UBS and its professionals to perform its services hereunder may vary
substantially from week to week or month to month, creating “peak load” issues for the
firm and none of the fees shall be considered to be “bonuses” or fee enhancements
under applicable law. In addition, given numerous issues which UBS may be required to
address in the performance of its services hereunder, UBS’ commitment to the variable
level of time and effort necessary to address all such issues as they arise, and the
market prices for UBS’ services for engagements of this nature in an out-of-court
context, each party hereto agrees that the fee and expense arrangements hereunder are
reasonable under all applicable legal standards.

         4.     The Committee shall use its reasonable efforts to promptly apply to the
Bankruptcy Court for entry of an order authorizing UBS’ employment pursuant to the
terms of this Agreement, nunc pro tunc to the Effective Date, as a professional person
pursuant to, and subject to, the standard of review of sections 328(a) and 1103 of the
Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedures, applicable
local rules and procedural orders of the Bankruptcy Court and procedural guidelines
established by the Office of the United States Trustee, and not subject to the standard of
review under section 330 of the Bankruptcy Code, or any other standard of review. In
agreeing to seek UBS’ retention under section 328(a) of the Bankruptcy Code, the
Committee acknowledges and agrees that UBS’ general restructuring expertise, as well
as its capital markets/financing knowledge and mergers and acquisitions capabilities, will
inure to the benefit of the Committee in pursuing any Restructuring, that the value to the
Committee of UBS’ services derives in substantial part from that expertise and
experience, and that, accordingly, the structure and amount of the contingent
Completion Fee is reasonable, regardless of the number of hours to be expended by
UBS’ professionals in the performance of the services to be provided hereunder. If the
order authorizing the employment of UBS is obtained, the Debtors shall pay all fees and
expenses due pursuant to this Agreement, as promptly as possible, in accordance with
the terms of this Agreement and any orders of the Bankruptcy Court, the Bankruptcy
Code, the Bankruptcy Rules and applicable local rules and orders, and the Committee
will work with UBS to promptly file any and all necessary applications regarding such
fees and expenses with the Bankruptcy Court. UBS shall have no obligation to keep
time records except as it does so in its normal practice and will have no obligation to
provide services under this Agreement if it will be required to vary its normal time-
keeping practices, unless otherwise required by an order of the Bankruptcy Court. The
terms of this paragraph are solely for the benefit of UBS, and may be waived, in whole or
in part, only by UBS.

              If the Bankruptcy Court does not enter an order approving this
Agreement, or such order is later reversed, vacated, stayed or set aside for any reason,
UBS may immediately terminate this Agreement, and the Debtors shall reimburse UBS
                                           -5-
        Case 20-11218-MFW          Doc 795-2      Filed 07/22/20    Page 7 of 17



for all fees owing and expenses incurred prior to the date of termination, subject to any
requirements that the Bankruptcy Court may provide. Otherwise, this Agreement may be
terminated at any time by either UBS or the Committee giving the other party thirty (30)
days’ prior written notice (the “Termination Date”); provided that the expiration or
termination of this Agreement by the Committee (other than for gross negligence or
willful misconduct) shall not affect UBS’s right to receive, and the Debtors’ obligation to
pay, any and all fees, expenses and other amounts due hereunder, as more fully set
forth in this Agreement and the Indemnification Agreement. In the case of a termination
by the Committee, without a final, non-appealable judicial determination of UBS’ gross
negligence or willful misconduct, if, at any time during the 18 months following the
termination of this Agreement, the Debtors consummate a Restructuring or the Debtors
enter into an agreement to effect a Restructuring, including the filing of a plan of
reorganization or liquidation, which subsequently becomes effective or is consummated,
then the Debtors (or their bankruptcy estates) shall pay UBS the Completion Fee
immediately upon the closing of such Restructuring.

                The Committee shall use its reasonable efforts to ensure that, to the
fullest extent permitted by law, any confirmed Plan in the Bankruptcy Cases contains
typical and customary releases (from Debtors and from third parties) and exculpation
provisions releasing, waiving, and forever discharging UBS, its divisions, affiliates, any
person controlling UBS or any of its affiliates, and their respective current and former
directors, officers, partners, members, agents, attorneys, advisors, representatives and
employees from any and all claims, obligations, suits, judgments, damages, demands,
debts, rights, causes of action, and liabilities related to the Debtors, the Committee or
the engagement described in this Agreement.

                6.     UBS acknowledges that the Committee, its members, its
professional advisors and agents are not liable for any fees, expenses or any other
amounts (including indemnification) owed by the Debtors to UBS under this Agreement
or the Indemnification Agreement. UBS is providing its services as the investment bank
to the Committee and is not providing any services on behalf of the individual members
of the Committee, the Debtors, or other party. To the extent any issue arises as to the
scope, nature or substance of UBS’ engagement, UBS and the Committee shall in good
faith work to mutually resolve such issue. At the direction of counsel to the Committee,
certain communications and correspondence from UBS and work product and related
analyses prepared by UBS for the Committee in connection with this Agreement will be
considered in preparation for litigation over the restructuring of the Debtors and,
accordingly, will be subject to the attorney-client privilege and work-product doctrine.

               7.      Except to the extent legally required or in connection with the
Bankruptcy Cases (after consultation with, and approval as to form and substance by,
UBS not to be unreasonably withheld, conditioned or delayed), none of (i) the written use
of UBS’ name in any filing in connection with the Bankruptcy Cases, (ii) any advice
rendered by UBS to the Committee, or (iii) any communication from UBS in connection
with the services performed by UBS pursuant to this Agreement will be quoted or
referred to orally or in writing, or in each case reproduced or disseminated, by the
Committee directly or indirectly (other than to the Committee’s professional advisors or




                                            -6-
        Case 20-11218-MFW           Doc 795-2      Filed 07/22/20     Page 8 of 17



any of their agents), without UBS' prior written consent, except to the extent that
Committee members are required to disclose any confidential information to
governmental authorities or regulatory agencies, in accordance with the terms of the
Confidentiality Agreement (defined below)2.

                  8.     The Committee shall use reasonable efforts to cause the Debtors
to (i) make available to UBS all information in its possession concerning the business,
assets, operations, financial condition and prospects of the Debtors that UBS reasonably
requests in connection with the services to be performed for the Committee hereunder,
and (ii) provide UBS with reasonable access to the Debtors’ officers, directors,
employees, independent accountants and counsel, and other advisors, agents and other
representatives of the Debtors as UBS deems appropriate. To the best of the Debtors’
knowledge, all information furnished by or on its behalf to UBS pertaining to the Debtors
when delivered, will be accurate and complete in all material respects. In addition, the
Debtors agree that they will promptly notify UBS of any material event or change in the
business affairs, condition (financial or otherwise) of the Debtors that occurs during the
term of the engagement hereunder, or if they learn of any material inaccuracy or
misstatement in, or material omission from, any information theretofore delivered to
UBS. The Committee understands and agrees that, in performing UBS’ services
hereunder, UBS (a) will be using and relying on publicly available information and on
materials, data and other information furnished to UBS by the Debtors, counsel to the
Committee and other parties, (b) is entitled to assume and rely upon the accuracy and
completeness of such publicly available information and the other information so
furnished without having independently verified the same, and (c) does not assume any
responsibility for the accuracy or completeness of such information. The Committee
acknowledges that UBS will not conduct an independent evaluation or appraisal of the
assets or liabilities (including any contingent, derivative or off-balance sheet assets or
liabilities) of the Debtors, or opine on any solvency or viability issues, nor will it make an
inspection of the properties or assets of the Debtors. With respect to any forecasts or
projections that may be furnished to UBS or discussed with the Committee, UBS will
assume that they have been reasonably prepared on bases reflecting the best then
currently available estimates and judgments of the management of the Debtors as to the
matters covered thereby. UBS will use all nonpublic information concerning the Debtors
solely for the performance of UBS’ services hereunder and will treat it confidentially for
as long as it remains nonpublic. Except as otherwise required by applicable law,
regulation or judicial or regulatory process, or requested by any regulatory body or
securities exchange, UBS will not disclose material nonpublic information about the
Debtors to a third party who is not subject to a confidentiality obligation to the Debtors or
Committee without counsel to the Committee’s written consent.

                In the event that any information belonging to the Debtors, Committee or
their respective agents is stored electronically on UBS’ computer systems, UBS shall not
be liable for any damages resulting from unauthorized access, misuse or alteration of
such information by persons not acting on its behalf, provided that UBS exercises the



2
  To the extent there is any conflict between the provisions of this Agreement and that
Confidentiality Agreement entered into between the Committee, its members, and the Debtors on
July ___, 2020, the Confidentiality Agreement will govern.




                                             -7-
        Case 20-11218-MFW           Doc 795-2      Filed 07/22/20     Page 9 of 17



same degree of care in protecting the confidentiality of, and in preventing unauthorized
access to, the Debtors’ and Committee’s information that it exercises with regard to its
own most sensitive proprietary information. UBS agrees that the Committee and its
members shall have no liability for any such unauthorized access, misuse or alteration of
information stored electronically on UBS’ computer systems.

               9.     UBS may, at its option and own expense, place customary
tombstone announcements or advertisements in financial newspapers and journals
describing its services hereunder which may include the reproduction of the Debtors’
logo, symbol or trademark as part of UBS’ general marketing or promotional activities.

                10.    The Committee and Debtors acknowledge and agree that UBS
has been retained to act solely as an advisor to the Committee, and not as an advisor to
any other person, and the Committee’s engagement of UBS is not intended to confer
rights upon any person (including, without limitation, shareholders, employees or
creditors of the Debtors) not a party hereto as against UBS or its affiliates, or their
respective directors, officers, employees or agents, successors, or assigns. In rendering
its services to the Committee hereunder, UBS is not assuming any responsibility for the
Committee, or any individual member’s, underlying business decision to pursue or not to
pursue any business strategy or to effect or not to effect any Restructuring. UBS shall
act as an independent contractor under this Agreement, and not in any other capacity
including as a fiduciary or agent, and any duties arising out of its engagement shall be
owed solely to the Committee.

                11.     UBS Group AG (the parent of UBS) and its subsidiaries, branches
and affiliates (the “UBS Group”) are involved in a wide range of commercial banking,
investment banking and other activities (including wealth and investment management,
corporate finance, municipal lending solutions and securities issuing, trading and
research) from which conflicting interests or duties, may arise. Information which is held
elsewhere within UBS or within the UBS Group but of which none of the individuals in
the Investment Banking Department of UBS involved in providing the services
contemplated by this engagement actually has (or without breach of internal procedures
can properly obtain) knowledge, will not for any purpose be taken into account in
determining UBS' responsibilities to the Committee under this engagement. Neither
UBS nor any other part of the UBS Group will have any duty to disclose to the
Committee or Debtors or utilize for the Committee’s or Debtors’ benefit any non-public
information acquired in the course of providing services to any other person, engaging in
any transaction (on its own account or otherwise) or otherwise carrying on its business.
In addition, in the ordinary course of business, UBS, its affiliates and its and their
respective employees may hold or trade loans or other debt or equity securities of the
Debtors, individual Committee members, or any potential party to a Restructuring for its
own account and for the accounts of customers, and may at any time hold a long or
short position in such loans or other debt or equity securities; provided that UBS agrees
that such actions will be in compliance with all federal and state securities laws.

               12.      As part of the compensation payable to UBS hereunder, each of
the Debtors agree to the indemnification and other agreements set forth in the
Indemnification Agreement, the provisions of which are incorporated herein by reference
and shall survive the termination, expiration or supersession of this Agreement. Neither
UBS nor its affiliates shall be responsible or have any liability for any indirect, special or
consequential damages arising out of or in connection with this Agreement or the
transactions contemplated hereby, even if advised of the possibility thereof. All requests
for payment of an indemnity provided or referenced herein shall be made by means of
                                             -8-
       Case 20-11218-MFW          Doc 795-2       Filed 07/22/20   Page 10 of 17



an application to the Bankruptcy Court in accordance with an order of the Bankruptcy
Court approving the Committee’s engagement of UBS. Neither the Committee nor its
members and any of their affiliates and their respective professional advisors shall have
any liability under the provisions of the Indemnification Agreement, and all such claims
shall be against the Debtors. The provisions of the Indemnification Agreement shall
survive any termination or completion of UBS’ engagement hereunder. UBS shall not,
however, be entitled to indemnification, contribution or reimbursement pursuant to this
Agreement or the Indemnification Agreement for services other than those described
herein, unless such services and indemnification are approved by the Bankruptcy Court.

                13.    This Agreement shall be deemed made in New York. This
Agreement and all controversies arising from or relating to performance hereunder shall
be governed by, and construed in accordance with, the laws of the State of New York
applicable to agreements made and to be performed entirely in such State, without
giving effect to such State’s rules concerning conflicts of laws that might provide for any
other choice of law. All actions and proceedings arising out of or relating to this
Agreement shall be heard and determined by the Bankruptcy Court or any court having
appellate jurisdiction over the Bankruptcy Court. If the Bankruptcy Court declines to
assert jurisdiction over such proceedings or if the reference is withdrawn to the United
States District Court, then such proceedings shall be heard and determined, as
applicable, either in any New York state or federal court of competent jurisdiction sitting
in the city and county of New York, to whose jurisdiction UBS and the Committee hereby
irrevocably submit, or the District Court that withdrew the reference.

           UBS, THE COMMITTEE AND THE DEBTORS (ON THEIR OWN
BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF
THEIR CREDITORS AND SECURITY HOLDERS) HEREBY AGREE TO WAIVE ANY
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM, COUNTERCLAIM OR
ACTION ARISING OUT OF THE ENGAGEMENT OR UBS’ PERFORMANCE
THEREOF.

               14.     This Agreement (including the attached Indemnification
Agreement) embodies the entire agreement and understanding between the parties
hereto and supersedes all prior agreements and understandings relating to the subject
matter hereof. If any provision of this Agreement is determined to be invalid or
unenforceable in any respect, such determination will not affect such provision in any
other respect or any other provision of this Agreement, which will remain in full force and
effect. This Agreement may not be amended or otherwise modified or waived except by
an instrument in writing signed by both UBS and the Committee and approved by the
Bankruptcy Court. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and the same
Agreement. Delivery of an executed counterpart of a signature page of this Agreement
by facsimile or electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

                15.    Each party hereto represents and warrants that, subject to
Bankruptcy Court approval, such party has all requisite power and authority to enter into
this Agreement (including the Indemnification Agreement). Subject to Bankruptcy Court
approval, each party hereto further represents that this Agreement has been duly and
validly authorized by all necessary corporate action and has been duly executed and
delivered by each of the parties hereto and constitutes the legal and binding agreement
thereof, enforceable in accordance with its terms. This Agreement shall be binding upon
UBS, the Debtors, the Committee and their respective successors and permitted assigns
                                            -9-
       Case 20-11218-MFW          Doc 795-2       Filed 07/22/20   Page 11 of 17



(including, in the case of the Debtors, any successor to all or a portion of the assets
and/or the businesses of the Debtors, whether under a Plan or otherwise, and any
Chapter 11 or Chapter 7 trustee appointed in the Bankruptcy Cases). This Agreement is
not intended to confer any rights upon any shareholder, creditor, owner or partner of the
Debtors, or any other person or entity not a party hereto, other than as referenced in the
Indemnification Agreement.

                      [Remainder of Page Intentionally Left Blank]




                                           -10-
       Case 20-11218-MFW           Doc 795-2        Filed 07/22/20   Page 12 of 17



              If the foregoing correctly sets forth our understanding, please indicate
your acceptance thereof in the space provided below, whereupon this Agreement and
your acceptance shall constitute a binding agreement between us.

                                       Very truly yours,

                                  UBS SECURITIES LLC



By: ______________________________                  By: ______________________________
    Elizabeth LaPuma                                    Jane Zovak
    Managing Director                                   Executive Director




Accepted and agreed to
with effect from the Effective Date:

OFFICIAL COMMITTEE OF UNSECURED
CREDITORS OF THE HERTZ CORPORATION


By: ______________________________
    [Name]
    [Title]




                                             -11-
Case 20-11218-MFW   Doc 795-2   Filed 07/22/20   Page 13 of 17
           Case 20-11218-MFW          Doc 795-2        Filed 07/22/20   Page 14 of 17



                         ANNEX A – INDEMNIFICATION AGREEMENT

                  In connection with the engagement of UBS Securities LLC ("UBS") to advise and
assist the Official Committee of Unsecured Creditors of The Hertz Corporation, the
“Committee”) with the matters set forth in the Agreement, as additional consideration, each of
the Debtors agrees (the “Indemnification Agreement”) in the event that UBS becomes involved
in any capacity in any claim, suit, action, proceeding, investigation or inquiry (including, without
limitation, any shareholder or derivative action or arbitration proceeding) (collectively, a
"Proceeding") (i) in connection with or arising out of any untrue statement or alleged untrue
statement of a material fact contained in the information (whether written or oral) supplied to any
prospective transaction party by or on behalf of the Debtors (which shall be deemed to include
the Debtors’ public filings) or any omission or alleged omission to state therein any material fact
necessary to make the statements contained therein, in light of the circumstances under which
they were made, not misleading or (ii) otherwise in connection with any matter in any way
relating to or referred to in the Agreement or arising out of the matters contemplated by the
Agreement, including, without limitation, related services and activities provided prior to the date
hereof, each of the Debtors (jointly and severally) agrees to indemnify, defend and hold UBS
harmless to the fullest extent permitted by law, from and against any losses, claims, damages,
liabilities and expenses in connection with any matter in any way relating to or referred to in the
Agreement or arising out of the matters contemplated by the Agreement, including, without
limitation, related services and activities provided prior to the date hereof, except to the extent
that it shall be determined by a court of competent jurisdiction in a judgment that has become
final in that it is no longer subject to appeal or other review that such losses, claims, damages,
liabilities and expenses resulted from the gross negligence or willful misconduct of UBS. In
addition, in the event that UBS becomes involved in any capacity in any Proceeding in
connection with any matter in any way relating to or referred to in the Agreement or arising out
of the matters contemplated by the Agreement, the Debtors will reimburse UBS for its legal and
other expenses (including the cost of any investigation and preparation) as such expenses are
incurred by UBS in connection therewith.

                If such indemnification were not to be available for any reason (other than due to
the gross negligence or willful misconduct of UBS to the extent finally judicially determined), the
Debtors agree to contribute to the losses, claims, damages, liabilities and expenses involved (i)
in the proportion appropriate to reflect the relative benefits received or sought to be received by
the Debtors and their securityholders, on the one hand, and UBS, on the other hand, in
connection with the matters contemplated by the Agreement or (ii) if (but only if and to the
extent) the allocation provided for in clause (i) is for any reason held unenforceable, in such
proportion as is appropriate to reflect not only the relative benefits referred to in clause (i) but
also the relative fault of the Debtors and their securityholders, on the one hand, and the party
entitled to contribution, on the other hand, as well as any other relevant equitable
considerations; provided that, in no event shall the Debtors contribute less than the amount
necessary to assure that UBS is not liable for losses, claims, damages, liabilities and expenses
in excess of the amount of fees actually received by UBS pursuant to the Agreement. The
Debtors agree that for the purposes of this paragraph the relative benefits received, or sought to
be received, by the Debtors and their securityholders, on the one hand, and the party entitled to
contribution, on the other hand, in connection with the matters contemplated by the Agreement
shall be deemed to be in the same proportion that the total value received or paid or
contemplated to be received or paid by the Debtors, as the case may be, as a result of or in
connection with the matters (whether or not consummated) for which UBS has been retained to
perform investment banking services bears to the fees paid to UBS under the Agreement.
Relative fault shall be determined by reference to, among other things, whether any alleged

                                                -12-
           Case 20-11218-MFW           Doc 795-2        Filed 07/22/20    Page 15 of 17



untrue statement or omission or any other alleged conduct relates to information provided by the
Debtors or other conduct by the Debtors (or its employees or other agents), on the one hand, or
by UBS, on the other hand. The Debtors will not settle any Proceeding in respect of which
indemnity may be sought hereunder, whether or not UBS is an actual or potential party to such
Proceeding, without UBS’ prior written consent.              For purposes of this Indemnification
Agreement, UBS shall include UBS Securities LLC, any of its affiliates, each other person, if
any, controlling UBS or any of its affiliates, their respective officers, current and former directors,
employees and agents, and the successors and assigns of all of the foregoing persons. The
foregoing indemnity and contribution agreement shall be in addition to any rights that any
indemnified party may have at common law or otherwise.

               The Committee and Debtors agree that neither UBS nor any of its affiliates,
directors, agents, employees or controlling persons shall have any liability to the Debtors,
Committee or any person asserting claims on behalf of or in right of the Debtors or Committee in
connection with or as a result of either UBS’ engagement under the Agreement or any matter
referred to in the Agreement, including, without limitation, related services and activities
provided prior to the date hereof, except to the extent that it shall be determined by a court of
competent jurisdiction in a judgment that has become final in that it is no longer subject to
appeal or other review that any losses, claims, damages, liabilities or expenses incurred by the
Debtors or Committee resulted from the gross negligence or willful misconduct of UBS in
performing the services that are the subject of the Agreement.

                UBS promptly will notify the Debtors and Committee upon receipt of actual notice
of a Proceeding with respect to which indemnity is sought hereunder if the Debtors are not a
party to such Proceeding, provided that, the failure to so notify the Debtors and Committee will
not relieve the Debtors from any liability that the Debtors may have on account of this indemnity
or otherwise, except to the extent that it shall be determined by a court of competent jurisdiction
in a judgment that has become final in that it is no longer subject to appeal or other review that
the Debtors are materially prejudiced as a result of such failure. Upon written notification to
UBS, the Debtors shall be entitled to assume the defense of any such Proceeding with counsel
reasonably satisfactory to UBS to represent UBS in such Proceeding and shall pay the fees and
expenses of such counsel. UBS shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of UBS; provided, however, that the Debtors shall pay as incurred the
fees and expenses of such counsel incurred in connection with any Proceeding if (i) such
Proceeding is commenced in connection with the Bankruptcy Cases; (ii) the Debtors shall have
failed promptly to assume the defense thereof and employ counsel as provided above, (iii) the
named parties to any such Proceeding (including impleaded parties) include UBS, and UBS
shall have been advised by counsel that there may be one or more legal defenses available to it
that are different from or in addition to those available to the Debtors or Committee, (iv) the use
of counsel chosen by the Debtors to represent both the Debtors and UBS would present such
counsel with an actual or potential conflict of interest; or (v) the Debtors shall authorize UBS to
employ separate counsel (in addition to any local counsel) at the expense of the Debtors. In
any event the Debtors shall not be responsible hereunder for the fees and expenses of more
than one firm of separate counsel in connection with any Proceeding in the same jurisdiction, in
addition to any local counsel. Notwithstanding the foregoing, UBS may consult to the extent
necessary or appropriate with its counsel in connection with UBS' involvement in a Proceeding
the defense of which has been assumed by the Debtors for purposes of coordinating with the
Debtors’ counsel and assisting UBS with respect to requests for the production of documents
prepared by, or depositions of, UBS and similar matters and the Debtors will reimburse UBS for


                                                 -13-
           Case 20-11218-MFW            Doc 795-2        Filed 07/22/20    Page 16 of 17



the reasonable fees and expenses of such counsel incurred by UBS in connection with such
consultation.

            THIS INDEMNIFICATION AGREEMENT AND ANY CLAIM, COUNTERCLAIM
OR DISPUTE OF ANY KIND OR NATURE WHATSOEVER ARISING OUT OF OR IN ANY
WAY RELATING TO THIS INDEMNIFICATION AGREEMENT ("CLAIM"), DIRECTLY OR
INDIRECTLY, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT GOVERNED BY THE
BANKRUPTCY CODE.      EXCEPT AS SET FORTH BELOW, NO CLAIM MAY BE
COMMENCED, PROSECUTED OR CONTINUED IN ANY COURT OTHER THAN THE
BANKRUPTCY COURT, PROVIDED THAT IF THE BANKRUPTCY CASES ARE DISMISSED
OR THE BANKRUPTCY COURT DOES NOT HAVE OR DECLINES TO EXERCISE
JURISDICTION FOR ANY REASON, THEN THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE CITY AND COUNTY OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION OVER THE ADJUDICATION OF SUCH MATTERS, AND THE
DEBTORS, COMMITTEE AND UBS CONSENT TO THE JURISDICTION OF SUCH COURTS
AND PERSONAL SERVICE WITH RESPECT THERETO.         THE DEBTORS HEREBY
CONSENT TO PERSONAL JURISDICTION, SERVICE AND VENUE IN ANY COURT IN
WHICH ANY CLAIM ARISING OUT OF OR IN ANY WAY RELATING TO THIS
INDEMNIFICATION AGREEMENT IS BROUGHT BY ANY THIRD PARTY AGAINST UBS OR
ANY INDEMNIFIED PARTY. EACH OF UBS, THE COMMITTEE AND THE DEBTORS
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING OR CLAIM (WHETHER
BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR IN ANY WAY
RELATING TO THIS INDEMNIFICATION AGREEMENT. THE DEBTORS AGREE THAT A
FINAL JUDGMENT IN ANY PROCEEDING OR CLAIM ARISING OUT OF OR IN ANY WAY
RELATING TO THIS INDEMNIFICATION AGREEMENT BROUGHT IN ANY SUCH COURT
SHALL BE CONCLUSIVE AND BINDING UPON THE DEBTORS AND MAY BE ENFORCED
IN ANY OTHER COURTS TO THE JURISDICTION OF WHICH THE COMMITTEE OR
DEBTORS IS OR MAY BE SUBJECT, BY SUIT UPON SUCH JUDGMENT.

                 The indemnity, contribution and expense reimbursement obligations set forth
herein (i) shall be in addition to any liability the Debtors may have to any Indemnified Person at
common law or otherwise, (ii) shall survive the expiration or termination of the Agreement or
completion of UBS’ services hereunder, (iii) shall apply to any modification of UBS’
engagement, (iv) shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of UBS or any other Indemnified Person, (v) shall be binding
on any successor or assign of the Debtors, any successor to all or a portion of the assets and/or
the businesses of the Debtors, whether under a Plan or otherwise, and any Chapter 11 or
Chapter 7 trustee appointed in the Bankruptcy Cases and (vi) shall inure to the benefit of any
successor or assign of any Indemnified Person. For a period beginning on the date hereof and
ending on that date which is three years from termination of this Engagement Agreement, prior
to entering into any agreement or arrangement with respect to, or effecting, any proposed sale,
exchange, dividend or other distribution or liquidation of all or a significant portion of its assets in
one or a series of transactions or any significant recapitalization or reclassification of its
outstanding securities that does not directly or indirectly provide for the assumption of the
obligations of the Debtors set forth in this Indemnification Agreement, the Debtors will notify
UBS in writing thereof (if not previously notified) and, if requested by UBS, shall use
commercially reasonable efforts to arrange in connection therewith alternative means of
providing for obligations of the Debtors set forth in this Indemnification Agreement, including the
assumption of such obligations by another party, insurance, surety bonds or the creation of an

                                                  -14-
           Case 20-11218-MFW         Doc 795-2       Filed 07/22/20   Page 17 of 17



escrow, in each case in an amount and upon terms and conditions satisfactory to UBS;
provided, however, that, if any action, proceeding or investigation is pending at the end of such
three-year period for which a claim for indemnification, contribution or reimbursement under this
Indemnification Agreement has been made, the Debtors’ obligations hereunder shall continue
until such action, proceeding or investigation has been ultimately resolved.




                                              -15-
